Paul F. Johnston, building inspector of Burlington, and five inhabitants of the town by this bill under G. L. c. 40A, § 21, and purportedly under c. 41, § 81BB, each as amended, seek to have annulled a decision of the town board of appeals which reversed his order revoking a building permit. A Superior Court judge correctly dismissed the bill. A meager statement of agreed facts reveals no adequate basis for Johnston’s action. A plan of land (the locus) was filed with the planning board in 1965 and with the building inspector in 1967. The agreed facts do not show this to have been a plan of a subdivision within G. L. c. 41, § 81L (as amended through St. 1965, c. 61), even though in 1965 when the plan was filed the locus, with 191.27 feet frontage on Sears Street, was part of a larger tract in common ownership. It also is not established that the planning board, by its unanimous 1965 action, incorrectly determined that its approval under the Subdivision Control Law was not required or that it did not waive strict compliance with any applicable board regulation affecting the locus on which the town has now completed a town library. See G. L. c. 41, *735§§ 81M and 81R, each as amended; Lyman v. Planning Bd. of Winchester, 352 Mass. 209, 213-214; Caruso v. Planning Bd. of Revere, 354 Mass. 569, 572. There is no violation of the town zoning by-law. So far as this record shows, the balance of the original tract constitutes a lot as to which, under § 81L, there may be filed a separate plan, also not constituting a subdivision.
David Berman for the plaintiffs.
Paul A. Good for the defendants.

Decree affirmed.